Case 2:19-cv-02956-GW-FFM Document 20 Filed 06/27/19 Page 1 of 3 Page ID #:136




   1   HAILYN J. CHEN (SBN 237436)
       hailyn.chen@mto.com
   2   MUNGER, TOLLES & OLSON LLP
       350 South Grand Avenue, Fiftieth Fl.
   3   Los Angeles, California 90071-3426
       Telephone: (213) 683-9100
   4   Facsimile: (213) 687-3702
   5   USHA C. VANCE (SBN 309353)
       usha.vance@mto.com
   6   MUNGER, TOLLES & OLSON LLP
       560 Mission Street, Twenty-Seventh Fl.
   7   San Francisco, California 94105-2907
       Telephone: (415) 512-4000
   8   Facsimile: (415) 512-4077
   9   JEROME MAYER-CANTÚ (SBN 291623)
       jerome.mayer-cantu@ucop.edu
  10   UNIVERSITY OF CALIFORNIA
       Office of the General Counsel
  11   1111 Franklin Street, 8th Floor
       Oakland, CA 94607-5200
  12   Telephone: (510) 987-9800
       Facsimile: (510) 987-9757
  13
     Attorneys for The Regents of the University
  14 of California
  15
                               UNITED STATES DISTRICT COURT
  16
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  17
  18
       JUSTINE TANJAYA,                           Case No. 2:19-cv-02956 GW (FFMx)
  19
                  Plaintiff,                      DEFENDANT THE REGENTS OF
  20                                              THE UNIVERSITY OF
            vs.                                   CALIFORNIA’S APPLICATION
  21                                              FOR LEAVE TO FILE UNDER
     THE REGENTS OF THE                           SEAL
  22 UNIVERSITY OF CALIFORNIA; and
     DOES 1 through 25, inclusive,                Judge: Hon. George H. Wu
  23                                              Courtroom: 9D
                Defendants.                       Date: Aug. 29, 2019
  24                                              Time: 8:30 a.m.
  25                                              Filed concurrently:
                                                  (1) Declaration
  26                                              (2) Exhibits
                                                  (3) [Proposed] Order
  27                                              (4) Defendant’s Motion to Dismiss,
                                                  Declaration and Exhibits, Request for
  28                                              Judicial Notice, and [Proposed] Order

                                             -1-               Case No. 2:19-cv-02956 GW (FFMx)
                     DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:19-cv-02956-GW-FFM Document 20 Filed 06/27/19 Page 2 of 3 Page ID #:137




   1         Pursuant to L.R. 79.5 et seq., Defendant The Regents of the University of
   2 California (“UC”) respectfully submits this Application for Leave to File Under Seal
   3 Personally Identifiable Information in Exhibits A, C, and E to the Declaration of
   4 Candi N. Smiley.
   5         UC seeks leave to file under seal the personally identifiable information
   6 contained in Exhibits A, C, and E to the Declaration of Candi N. Smiley. Each
   7 Exhibit contains the email address of Plaintiff Justine Tanjaya.
   8         For dispositive motions and related attachments, the party seeking to seal a
   9 judicial record bears the burden of overcoming a strong presumption in favor of
  10 public access by “articulat[ing] compelling reasons supported by specific factual
  11 findings.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
  12 2003). In determining whether compelling reasons exist to seal, the Court shall
  13 consider the “‘public interest in understanding the judicial process and whether
  14 disclosure of the material could result in improper use of the material for scandalous
  15 or libelous purposes or infringement upon trade secrets.’” Hagestad v. Tragesser,
  16 49 F. 3d 1430, 1434 (9th Cir. 1995) (quoting EEOC v. Erection Co., 900 F.2d 168,
  17 170 (9th Cir. 1990)).
  18         Plaintiff’s student email address is confidential student information subject to
  19 the privacy protections of the Family Educational Rights and Privacy Act (FERPA),
  20 20 U.S.C. § 1232g. FERPA prohibits public funding of an educational institution
  21 which “has a policy or practice of releasing, or providing access to, any personally
  22 identifiable information in education records” unless the student provides written
  23 consent or the information is furnished in compliance with a judicial order or
  24 pursuant to a lawfully obtained subpoena. 20 U.S.C. § 1232g(b)(2). FERPA
  25 broadly defines “education records” as “those records, files, documents, and other
  26 materials which (i) contain information directly related to a student; and (ii) are
  27 maintained by an educational agency or institution or by a person acting for such
  28 agency or institution.” Id. § 1232g(a)(4)(A). “Personally identifiable information”

                                              -2-               Case No. 2:19-cv-02956 GW (FFMx)
                      DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:19-cv-02956-GW-FFM Document 20 Filed 06/27/19 Page 3 of 3 Page ID #:138




   1 includes such “information that, alone or in combination, is linked or linkable to a
   2 specific student that would allow a reasonable person in the school community, who
   3 does not have personal knowledge of the relevant circumstances, to identify the
   4 student with reasonable certainty.” 34 C.F.R. § 99.3.
   5         Here, limited redaction of Plaintiff’s student email address would adequately
   6 protect the public’s interest in knowing how the Court adjudicates the claims before
   7 it while maintaining the student’s privacy interest in the material. In similar
   8 circumstances, courts have found compelling reasons to seal such FERPA-protected
   9 records. See, e.g., Webster Groves Sch. Dist. v. Pulitzer Publ’g Co., 898 F. 2d 1371,
  10 1375 (8th Cir. 1990) (proper to close trial and maintain sealed record in proceeding
  11 involving records protected by FERPA); Peloe v. Univ. of Cincinnati, No. 1:14-cv-
  12 404, 2014 WL 5448868, at *1 (S.D. Ohio Oct. 23, 2014) (holding that personally
  13 identifiable student information, including the students’ initials, name of their
  14 housing facility, and their activities on a particular night, should not be described in
  15 the proposed Second Amended Complaint in a way that would violate FERPA).
  16         For these reasons, UC respectfully seeks leave to file the Exhibits to the
  17 Smiley Declaration under seal.
  18
  19
  20 DATED: June 27, 2019                  MUNGER, TOLLES & OLSON LLP
  21                                         HAILYN J. CHEN
                                             USHA C. VANCE
  22
  23
  24                                       By: /s/ Usha C. Vance
  25                                            USHA C. VANCE
                                           Attorneys for The Regents of the University of
  26                                       California
  27
  28

                                              -3-               Case No. 2:19-cv-02956 GW (FFMx)
                      DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
